Mr. Justice Breese delivered the opinion of the court: The only question presented by this record, is, as to the propriety of sustaining a general demurrer to the bill of “ complaint of appellants. It is insisted by appellants that inasmuch as the demurrer was general to the whole bill, it admitted all the facts stated in the bill to be true, and as fraud and usury were charged, those facts were admitted, and therefore the demurrer should have been overruled. The rule is, as we understand it, and have repeatedly stated, that the effect of a demurrer is to admit all facts properly pleaded, but not inferences of law from those facts. Stow v. Mussel, decided at April term, 1864; 1 Daniels’ Ch. Pr., 601; Mills et al. v. Brown et al., 2 Scam., 549. The charges of fraud and usury are general, and do not show the facts on which the charges are predicated, consequently, it would be impossible to answer them. That such and such facts constitute fraud, or usury, as the case may be, may be but an inference drawn by the pleader from the facts, and as such inferences are not admitted by the demurrer, the facts must be distinctly charged. We fail to perceive in any of the allegations of the bill, any specific charge of fraud or usury such as would be admitted by a general demurrer to a bill, or of such a nature as to call for an answer. The whole case rests upon the policy adopted by the State in regard to the disposition of the swamp lands granted to the State by the United States, and by the State to the several counties in which those lands are situated. We had occasion, in the case of Supervisors of Whiteside Co. v. Burchell et al., 31 Ill., 68, to examine this whole subject, and we came to the conclusion, to which we adhere, where a party purchased swamp lands from a county in 1856, the year in which appellants purchased, and executed his notes for the absolute payment of the purchase money, he has no remedy to compel the county to appropriate the proceeds of the sales of such lands to their reclamation, as was contemplated by the legislation on the subject, in force at the time of his purchase; but his rights in that regard are to be determined by the policy subsequently adopted by the Legislature, which placed the whole subject of the control and disposal of these lands, and the appropriation of their proceeds in the hands of the several county authorities, and released them from all the liabilities and obligations theretofore imposed on them, respecting them. From this, it follows, no plea of want of consideration can be sustained to a note given for the land, the reclamation of these lands being understood to be a part of the consideration of the note at the time the same was executed. Perceiving no sufficient charge of fraud, usury, or want of consideration in the bill of complaint, or any other fact to weaken the claim of the county to payment of the note and mortgage, the bill appears without equity, and the court properly sustained the demurrer to it, and its judgment must be affirmed. Decree affirmed.